The contract of February 16, 1893, although referring to the purchase of -the real estate by the .pronoun 1 ‘ I ” is signed by “The Egan Company. Thos. P. Egan, Pres’t,” and is therefore the contract of the company..
The agreement to pay $30,000 in stock of the J. A. Fay & Egan Company for the real estate and the agreement to repurchase the stock on or before ten years from date at $45,000 constituted one indivisible contract, and was assumed by the J. A. Fay & Egan Company when it purchased the business — assumed and agreed to pay the debts and liabilities-of the Egan Company.
The contract could not, although ultra vires, be rescinded without a tender and ultimate reconveyance of the real estate.
The necessities of the company justified the retention of the' real estate, and a compromise of the pending suits to recover •the $45,000 on return of the stock, and in the absence of fraud and bad faith the judgment will be affirmed.